PER CURIAM.
Upon due consideration of the briefs and record on appeal we are of the opinion that from an examination of the totality of the circumstances of this case there was probable cause to believe that a felony was being committed so as to justify an arrest and search of the subject premises. See Mc-Dougall v. State, 316 So.2d 624 (Fla.App.4th 1975); State v. Profera, 239 So.2d 867 (Fla.App.4th 1970); State v. Bell, 249 So. 2d 748 (Fla.App.4th 1971); see also section 901.19(1), F.S. Accordingly, the order of suppression is reversed and the cause remanded for further proceedings consistent herewith.
REVERSED AND REMANDED.
WALDEN, C. J., and MAGER and DOWNEY, JJ., concur.